Case 4:19-cv-00696-ALM Document 60-2 Filed 03/01/20 Page 1 of 3 PageID #: 1038




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION


LARGAN PRECISION CO., LTD.,

            Plaintiff,

v.

ABILITY OPTO-ELECTRONICS                    Case No. 4:19-cv-00696-ALM
TECHNOLOGY CO., LTD.;
NEWMAX TECHNOLOGY CO., LTD.; AND
HP INC.

            Defendants.


               DECLARATION OF SASHA G. RAO IN SUPPORT OF
                DEFENDANT HP INC.’S MOTION TO TRANSFER
                TO THE NORTHERN DISTRICT OF CALIFORNIA
Case 4:19-cv-00696-ALM Document 60-2 Filed 03/01/20 Page 2 of 3 PageID #: 1039




I, Sasha G. Rao, declare:

           1.     I am an attorney duly licensed to practice law before the United States District

Court for the Eastern District of Texas. I am a partner of the law firm Maynard Cooper & Gale

LLP, attorneys of record for Defendant HP, Inc. (“HP”) in the above-styled lawsuit. The facts

stated herein are true and correct and of my personal knowledge, and if called and sworn as a

witness, I could and would competently testify thereto under oath.


           2. Attached hereto as Exhibit 1 is a true and correct copy of a printout depicting

Genius Electronic Optical Co., Ltd.’s office located at address 20045 Stevens Creek Blvd.,

Building    D,   Suite      1-E,   Cupertino,   CA    95014    obtained    from     the   website

www.gseo.com/en/contact/contact.php.


           3.     Attached hereto as Exhibit 2 is a true and correct copy of HP’s Subpoena Duces

Tecum to Apple, Inc. pursuant to Rule 45 of the Federal Rules of Civil Procedure, served on

February 17, 2020.

           4.     Attached hereto as Exhibit 3 is a true account of the court docket for Largan

Precision Co., Ltd. v. Genius Electronic Optical Co., Ltd., No. 3:13-cv-02502 (N.D. Cal), filed on

June 4, 2013, obtained from a search I conducted on PACER.

           5.     Attached hereto as Exhibit 4 is a true account of the court docket for Largan

Precision Co., Ltd. v. Fujinon Corp., No. 4:10-cv-01318 (N.D. Cal), filed on March 29, 2010,

obtained from a search I conducted on PACER.

           6.     Attached hereto as Exhibit 5 is a true account of the court docket for Largan

Precision Co., Ltd. v. Samsung Electronics Co., Ltd. et al, No. 3:13-cv-02740 (S.D. Cal), filed on

November 14, 2013, obtained from a search I conducted on PACER.



                                                2
Case 4:19-cv-00696-ALM Document 60-2 Filed 03/01/20 Page 3 of 3 PageID #: 1040




           7.      Attached hereto as Exhibit 6 is a true and correct copy of U.S. Federal Court

Management Statistics, which include the Judicial Caseload Profiles for the Northern District of

California and the Eastern District of Texas, with the most recent available data from the

September 30, 2019 report. I obtained this report from https://www.uscourts.gov/federal-court-

management-statistics-september-2019.

           I declare under penalty of perjury under the laws of the State of Texas and the United

States of America that the foregoing is true and correct.

           Executed this 1st day of March, 2020, in San Francisco, California.



                                                            ________________________
                                                            Sasha G. Rao




                                                 3
